
	

114 HR 4778 IH: Title X Transparency Act
U.S. House of Representatives
2016-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4778
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2016
			Mrs. Ellmers of North Carolina introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To direct the Comptroller General to submit to Congress a report on medical items and services
			 being offered in the facilities of recipients of assistance under title X
			 of the Public Health Service Act (42 U.S.C. 300 et seq.) or of their
			 affiliates, subsidiaries, successors, or clinics.
	
	
 1.Short titleThis Act may be cited as the Title X Transparency Act. 2.Report on medical items and services being offered by recipients of title X assistanceNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a report containing an evaluation of all medical items and services being offered in the facilities of recipients of assistance under title X of the Public Health Service Act (42 U.S.C. 300 et seq.) or of their affiliates, subsidiaries, successors, or clinics.
		
